Citation Nr: 1755316	
Decision Date: 12/01/17    Archive Date: 12/11/17

DOCKET NO.  11-06 742	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to an initial evaluation in excess of 10 percent for coronary artery disease with stent placement in diagonal and status-post coronary artery bypass graft prior to August 5, 2011, and in excess of 60 percent thereafter.

2. Entitlement to an initial compensable evaluation for hypertension.

3. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran, his spouse, and his son
ATTORNEY FOR THE BOARD

G.C., Associate Counsel


INTRODUCTION

The Veteran had active duty service from April 1966 to April 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which in pertinent part awarded service connection for CAD and hypertension, and assigned 10 percent and noncompensable evaluations, respectively, for those disabilities. The Veteran timely appealed those assigned initial evaluations. 

This case was initially before the Board in June 2011, at which time the Board remanded the increased-rating issues for further development. The case was returned to the Board in September 2014, at which time the Board also took jurisdiction over a claim for TDIU. See Rice v. Shinseki, 22 Vet. App. 447 (2009). The Board remanded the claims for further development. The case was returned to the Board in March 2017 for further appellate review. The Board again remanded the claim in order for the Veteran to be afforded a hearing he had requested. The Veteran's hearing was scheduled and held in August 2017, and a transcript is of record.

The issue of entitlement to service connection for scars, secondary to service-connected coronary artery disease and coronary artery bypass graft, has been raised by the record in August 2012 and October 2015 VA examinations, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2017).


FINDINGS OF FACT

1. For the entirety of the appeal period prior, the Veteran's coronary artery disease with stent placement in diagonal and status-post coronary artery bypass graft has more nearly approximated symptoms that consisted of a myocardial infarction with more than one episode of acute congestive heart failure in the past year or workload of greater than 3 METs, but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope.

2. The Veteran's service-connected hypertension is not shown to have been productive of diastolic pressure predominantly 100 or more, systolic pressure predominantly 160 or more, or a history of diastolic pressure predominantly 100 or more with required continuous medication for control.

3. The Veteran has been rendered unable to maintain substantially gainful employment as a result of service-connected coronary artery disease, depression and anxiety disorder and hypertension.


CONCLUSIONS OF LAW

1. The criteria for an initial rating of 60 percent for the period prior to August 5, 2011, for coronary artery disease with stent placement in diagonal and status-post coronary artery bypass graft have been met. 38 U.S.C. §§ 1155, 5107, 5121 (2012); 38 C.F.R. §§ 3.1000, 4.1, 4.2, 4.7, 4.104, Diagnostic Code 7005 (2017).

2. The criteria for a rating in excess of 60 percent from August 5, 2011, for coronary artery disease with stent placement in diagonal and status-post coronary artery bypass graft have not been met. 38 U.S.C. §§ 1155, 5107, 5121 (2012); 38 C.F.R. §§ 3.1000, 4.1, 4.2, 4.7, 4.104, Diagnostic Code 7005 (2017).

3. The criteria for an initial compensable evaluation for hypertension have not been met. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.104, Diagnostic Code 7101 (2017).

4. Resolving reasonable doubt in favor of the Veteran, the criteria for TDIU have been met. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.340, 3.341, 4.3, 4.15, 4.16, 4.18, 4.19, 4.25 (2017).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA must provide claimants with notice and assistance in substantiating claims for benefits. 38 U.S.C. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). Proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 U.S.C. § 5103 (a); 38 C.F.R. § 3.159 (b)(1).

The Veteran has not raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Legal Criteria & Analysis

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant. Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value. When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claims or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claims, in which case, the claims are denied. See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities. The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations. Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability. 38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.1 (2016). Separate diagnostic codes identify the various disabilities and the criteria for specific ratings. If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2016). Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran. 38 C.F.R. § 4.3 (2016). 

The Veteran's entire history is reviewed when making a disability determination. See 38 C.F.R. § 4.1 (2016). Where service connection has already been established, and increase in the disability rating is at issue, it is the present level of the disability that is of primary concern. See Francisco v. Brown, 7 Vet. App. 55  (1994). However, in Fenderson v. West, 12 Vet. App. 119 (1999), it was held that evidence to be considered in the appeal of an initial assignment of a disability rating was not limited to that reflecting the then current severity of the disorder. The Court also discussed the concept of the "staging" of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period. See also Hart v. Mansfield, 21 Vet. App. 505 (2008).

The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided. 38 C.F.R. § 4.14 (2016). The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability. See Esteban v. Brown, 6 Vet. App. 259, 261- 62 (1994).

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. §4.7 (2016).

In this case, the Veteran is competent to testify on factual matters of which he has first-hand knowledge. Washington v. Nicholson, 19 Vet. App. 362 (2005). He is also competent to report symptoms of pain, weakness or readily observable symptoms. Layno v. Brown, 6 Vet. App. 465, 469-71 (1994). The Veteran is competent to describe his symptoms and their effects on employment or daily activities. His statements have been in large part consistent with the medical evidence of record, and are probative for resolving the matters on appeal.

Coronary Artery Disease

The Veteran claims he is entitled to an initial disability rating greater than 10 percent for his service-connected coronary artery disease prior to August 5, 2011, and in excess of 60 percent thereafter. In a December 2009 rating decision, the Veteran was granted service connection for his heart disability, and was assigned an initial 10 percent evaluation. Thereafter, in a June 2012 rating decision, the Veteran was granted an increased evaluation of 60 percent with an effective date of August 5, 2011, pursuant to a VA examination the Veteran was afforded in August 2011. The Veteran has further stated that he has been deemed totally and permanently disabled by the Social Security Administration (SSA) for his coronary artery disease. See January 2010 Notice of Disagreement.

The Veteran's heart condition has been rated under 38 C.F.R. § 4.104, Diagnostic Code 7005 (2017). Under that Diagnostic Code, a 10 percent rating is assigned for a workload of greater than 7 METs but not greater than 10 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; continuous medication is required. A 30 percent rating is assigned for a workload of greater than 5 METs (metabolic equivalents) but not greater than 7 METs results in dyspnea, fatigue, angina, dizziness, or syncope or evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram (EKG), or x-ray. A 60 percent rating is assigned for myocardial infarction with more than one episode of acute congestive heart failure in the past year or workload of greater than 3 METs, but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope or left ventricular dysfunction with an ejection fraction of 30 to 50 percent. A maximum 100 percent rating is assigned for chronic congestive heart failure or workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope or left ventricular dysfunction with an ejection fraction of less than 30 percent. See 38 C.F.R. § 4.104, DC 7005 (2016).
 
The Board finds that the evidence of record is at the very least in equipoise, and grants the Veteran an initial evaluation of 60 percent, but no higher. 

The Veteran's VA treatment records show that he had experienced intermittent chest pain, leading up to a January 2008 hospitalization, when he was diagnosed with coronary artery disease and underwent stent placement. The Veteran then underwent a coronary artery bypass graft in March 2008, after a diagnosis of coronary artery disease with unstable angina. The Veteran's March 2008 hospital course was noted in VA medical records to have been complicated following his coronary artery bypass graft. Indeed, between March 13 and March 21, the Veteran's date of discharge, he was noted to have suffered a right coronary vasospasm following the surgery. He experienced ventricular fibrillation arrest multiple times and had to be defibrillated. While the Veteran's hospitalization was complex, he was noted to have been discharged in stable condition. 

In April 2009, the Veteran was determined to qualify for SSA disability benefits. The Veteran's disability was noted to have begun in March 2008, and is attributed to a primary diagnosis of status post coronary artery bypass graft. See Social Security Disability Determination dated  April 2009.

The Veteran was afforded a VA examination in November 2009. The examination is shown to have been based on a review of the Veteran's entire claims file and medical record.  The Veteran reported walking daily for 15 to 30 minutes without chest pain or unusual sweats. However, it was noted that he walks with a cane, though he is able to ambulate without it. He also stated that since his coronary artery bypass graft, his problems have increased; he is unable to work and is receiving SSA disability benefits for his heart condition. The examiner confirmed the Veteran's diagnosis of coronary artery disease, and noted the effects as memory loss, decreased concentration, decreased mobility, lack of stamina, weakness and fatigue. 

The Veteran was afforded another VA examination in August 2011 pursuant to the Board's June 2011 remand. The examination is shown to have been based on a review of the entire claims file. The examiner noted that since his March 2008 coronary artery bypass graft, the Veteran has suffered from recurrent chest pain episodes, and though testing for ischemia was negative, his coronary artery disease with recurrent episodes of chest pain was deemed to fit the definition of ischemic heart disease. It was stated that the Veteran requires continuous medication to control his heart condition, and specifically, his exertional chest tightness.  Diagnostic testing reviewed included an October 2009 chest x-ray which was abnormal, and a June 2011 EKG which showed sinus bradycardia. The examiner conducted an interview-based METs test. Symptoms during activity were reported as dyspnea and angina, and reflected a METs level of 3-5, consistent with activities such as light yard work, mowing a lawn or brisk walking. 

The Board notes that no METs testing was conducted in the November 2009 VA examination. However, the Board finds no indication that the Veteran's symptoms were any better than those reported in August 2011 VA examination. In fact, the Board grants significant weight to the report in the August 2011 VA examination that the Veteran had recurrent chest pain since his March 2008 coronary artery bypass graft and could walk for only 15 to 30 minutes, which is the equivalent of 3 to 5 METs per the August 2011 VA examiner's report. The Board also notes that there is a consistency of symptoms reported between the Veteran's initial January 2008 hospitalization and the August 2011 VA examination, including fatigue, decreased mobility, and unstable angina. 

Based on this evidence, the Board finds that the Veteran's disability picture prior to August 5, 2011, more nearly approximates that contemplated by the 60 percent rating under Diagnostic Code 7005. The Veteran's condition has reflected consistent difficulty with exertion, restricted mobility, fatigue, and unstable angina. Although he does not have all of the listed symptoms provided with a 60 percent rating, such as dyspnea, dizziness or syncope, and METs testing has not been consistently conducted, the provided symptoms are not to be treated as a checklist when determining what rating is appropriate. Mauerhan, 16 Vet. App. at 442. Therefore, resolving all reasonable doubt in the Veteran's favor, the Board finds that a rating of 60 percent, but not more, is warranted for the period prior to August 5, 2011.

The Board further finds, however, that a rating higher than 60 percent is not warranted. The next higher rating in the diagnostic code is 100 percent, and the preponderance of the evidence demonstrates that the Veteran has not been shown to have chronic congestive heart failure or a workload of 3 METs or less that results in dyspnea, fatigue, angina, dizziness, or syncope or left ventricular dysfunction with an ejection fraction of less than 30 percent. See 38 C.F.R. § 4.104, DC 7005. Although the Veteran noted fatigue and was diagnosed with unstable angina, METs testing has not reflected a level lower than 3-5, he has not been diagnosed with congestive heart failure, and his left ventricular ejection fraction (LVEF) scores have remained above 50 percent throughout this period. Indeed, his LVEF score was noted as greater than 50 percent in the November 2009 VA examination. 

Therefore, the Board concludes that a rating of 60 percent, but not more, for the Veteran's service connected coronary artery disease with stent placement in diagonal and status-post coronary artery bypass graft is warranted for the period prior to August 5, 2011. 

As previously mentioned, in a June 2012 rating decision, the RO increased the Veteran's rating from 10 percent to 60 percent effective August 2011.  The RO cited the results from the August 2011 VA examination, which are discussed above. Significantly, the RO relied upon the finding that a workload of greater than 3 METs but not greater than 5 METs resulted in dyspnea and angina. See August 2011 VA examination. 

In his March 2011 appeal, the Veteran expressed disagreement with his assigned disability rating and stated that due to the severity of his heart condition, he has had to stop work and apply for early retirement. He also stated that as a result of his heart condition,  his activities have been restricted, he suffers from fatigue all the time, he has a lack of stamina, and is in a severe state of depression. See March 2011 VA Form 9.

As previously noted, the Veteran's heart condition is rated as 60 percent disabling for this period, and the next higher rating available is 100 percent. In order for the Veteran to warrant a 100 percent disability rating for his heart condition, he must be shown to have chronic congestive heart failure or a workload of 3 METs or less that results in dyspnea, fatigue, angina, dizziness, or syncope or left ventricular dysfunction with an ejection fraction of less than 30 percent. See 38 C.F.R. § 4.104, DC 7005.

VA treatment notes show that between August 2011 and October 2015, the Veteran complained consistently of dyspnea on minimal exertion and fatigue. The Veteran also reported occasional painful heartbeats. Also reflected are the Veteran's wife's reports that he sometimes stops breathing for a few seconds. See  August 2012 VA treatment notes. The Veteran has also reported heart palpitations.

Also in August 2012, the Veteran underwent an evaluation by Dr. S.R., who conducted an interview-based METs test and indicated that the Veteran exhibited fatigue, dyspnea, and dizziness with a level of activity consistent with 1 to 3 METs. 

In August 2012, the Veteran underwent an echocardiogram, which revealed left ventricular ejection fraction of 55-60 percent. In January 2013, the Veteran underwent an exercise stress test. The stress test did not reflect any wall abnormalities, and the Veteran's METs level was 10. Furthermore, no ischemia was shown. See January 2013 VA treatment notes.  

Pursuant to a Board remand in September 2014, the Veteran was again afforded a VA examination in October 2015.  The examination is shown to have been based on a review of the claims file and the Veteran's medical record. The diagnosis of coronary artery disease was confirmed, and it was noted that continuous use of medication was required for control of the Veteran's heart condition. It was also noted that since his coronary artery bypass surgery in 2008, the Veteran has not had any hospitalizations for his heart condition. The Veteran was afforded an interview-based METs test. This testing showed that at a level of 7 to 10 METs, the Veteran exhibited dyspnea and fatigue. 

In May 2016, the Veteran presented to the VA for primary care, and reported occasional dizziness and sporadic palpitations as well as occasional chest pressure with exertion. The Veteran reported getting short of breath at short distances. The Veteran was assessed to have exertional chest pressure and dyspnea, and he further reported not being able to walk on a treadmill. An echocardiogram and holter monitor were ordered. The Veteran underwent the ordered echocardiogram in June 2016. His left ventricular ejection fraction level exceeded 65 percent, and no regional wall abnormalities were noted. The Veteran also had a negative nuclear stress test in June 2016, and the results from a holter monitor in July 2017 were also normal. See March 2017 VA treatment records.

The Veteran testified before the undersigned in August 2017. The Veteran was joined by his spouse and his son. He testified that his wife has left her job to take care of him since his heart surgery, and that he takes his extensive list of medications religiously. The Veteran's son testified that a lot of his father's tribulations came from his bypass surgery, and he had not been the same person since. The Veteran's son further stated that the Veteran can no longer do such tasks as balance a checkbook, has difficulty understanding basic things, has difficulty ambulating, and cannot work. The Veteran's wife agreed with both statements and further indicated that she has dedicated herself to taking care of her husband. 

The Board has considered the lay statements of record. The Veteran is competent to report symptomatology relating to pain and living circumstances because this requires only personal knowledge. See Layno v. Brown, 6 Vet. App. 465 (1994). The Board finds that the VA treatment records and VA examination findings are both probative. The evidence of record more nearly approximates a finding that the Veteran does meet the criteria under Diagnostic Code 7005 for a 60 percent rating during both periods because he has been shown to have a workload of greater than 3 METs, but not greater than 5 METs, that results in dyspnea, fatigue, angina, dizziness, or syncope. 

The Board has also considered whether higher or separate Diagnostic Codes are applicable. The evidence of record does not indicate that the Veteran's service-connected coronary artery disease with stent placement in diagonal and status-post coronary artery bypass graft is more nearly approximate to a 100 percent rating during either period on appeal as the Veteran has not been shown to have chronic congestive heart failure or left ventricular dysfunction with an ejection fraction of less than 30 percent. See 38 C.F.R. § 4.104, Diagnostic Code 7005. Although the Board acknowledges that the August 2012 evaluation reflects an evaluation that the Veteran's METs level was 1-3, the Board finds that this result is not in keeping with the record as a whole, which documents a METs level of 3-5 at the August 2011 VA examination and the January 2013 stress test, which returned a METs level of 10. Similarly, the October 2015 VA examination showed that the Veteran's METs level was 7-10. Thus, the Board concludes that the August 2012 private evaluation does not reflect the overall severity of the Veteran's heart disability, which is more accurately reflected by the 60 percent rating from August 5, 2011. There is no medical or lay evidence of other heart disease symptoms that would not result in the pyramiding of other heart-related Diagnostic Codes. The Veteran's heart symptoms during both periods on appeal are clearly accounted for in the 60 percent ratings pursuant to Diagnostic Code 7005. Thus, Diagnostic Codes 7000 to 7004 and 7006 to 7020 are not for application. 

Based on the foregoing, the Board concludes that the Veteran's coronary artery disease with stent placement in diagonal and status-post coronary artery bypass graft has been no more than 60 percent disabling for the entirety of the period on appeal.

Hypertension

The RO has evaluated the Veteran's hypertension under 38 C.F.R. § 4.104, Diagnostic Code (DC) 7101. Under DC 7101, a 10 percent rating is warranted for diastolic pressure predominantly 100 or more, or systolic pressure predominantly 160 or more, or as a minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control. 

Hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days. For purposes of this section, the term hypertension means the diastolic blood pressure is predominantly 90mm. or greater; and isolated systolic hypertension means that the systolic blood pressure is predominantly 160mm. or greater with a diastolic blood pressure of less than 90mm. See 38 C.F.R. § 4.104, Diagnostic Code 7101, Note (1) (2016).

The Veteran was afforded a VA examination for his hypertension in November 2009. It was reported that the Veteran requires continuous use of medicine to control his hypertension. The diagnosis was confirmed, and the examiner recorded a blood pressure reading of 142/77. The examiner indicated that his hypertension does not impact his ability to work. The examiner further indicated that he reviewed the entire claims file, and that it appears that the Veteran had hypertension in the military that was left untreated. 

The Veteran was afforded another VA examination to assess the nature and etiology of his hypertension in August 2011. The examiner indicated that he reviewed the entire claims file. The initial date of diagnosis of the Veteran's hypertension was recorded as 2005, and the examiner indicated that the Veteran was currently on medication and has been stable in recent years, without any hospitalizations or medication changes. The examiner reported the Veteran's blood pressure readings for his initial diagnosis as they were taken on three separate days. Specifically, the Veteran's blood pressure ranged from a systolic level of 146 to 185 and a diastolic level of 84 to 107 in April 2005. He further noted that the Veteran has not had a history of diastolic blood pressure predominantly 100 or more. The examiner also took the Veteran's current blood pressure readings over three separate days in February, May and August 2011. The Veteran's systolic blood pressure ranged from 107 to 140 and his diastolic blood pressure ranged from 52 to 90. The examiner further opined that the Veteran's hypertension does not impact his ability to work.  

Also of record is a medical evaluation of the Veteran's hypertension dated in August 2012, conducted by Dr. S.R. The Veteran indicated that he has had fair to good control of his hypertension. The doctor took three separate readings of the Veteran's blood pressure. His systolic blood pressure ranged between 134 and 157, and his diastolic blood pressure ranged between 74 and 88. The Veteran's hypertension was assessed not to impact his ability to work. 

An additional VA examination to assess the Veteran's hypertension was conducted in October 2015. The examination is shown to have been based on a review of the entire claims file and medical record. It was noted that the Veteran was on oral medication without any complications. In fact, the examiner indicated that the Veteran does not have a history of diastolic blood pressure predominantly in excess of 100. The Veteran's current blood pressure reading was 120/78. This examiner also opined that the Veteran's hypertension does not impact his ability to work.   

The Veteran's VA treatment records from January 2009 to October 2017 show that his blood pressure has been stable and well controlled with medicine.  Significantly, the Veteran's blood pressure readings never exceeded a diastolic reading of 90 or a systolic reading of 160. 

At the August 2017 hearing before the undersigned, the Veteran testified that he is taking medications regularly to control his hypertension. He stated he gets his blood pressure medication from VA, and believes that if he were not on the medication, he would probably die. 

The medical evidence of record does not establish that the Veteran's service-connected hypertension warrants a compensable disability rating. The treatment records include multiple blood pressure readings since the Veteran's initial diagnosis. None showed a diastolic blood pressure of 90 or higher, and none of the systolic blood pressure readings of record rise to the level of 160 or higher. There is simply no evidence to show that the Veteran's diastolic blood pressure is predominantly 90 or higher or that his systolic blood pressure is predominantly 160 or higher. As such, a disability rating in excess of the current noncompensable rating for hypertension cannot be granted.

Furthermore, while the Veteran has been prescribed medicine to treat his hypertension, the Board notes that the rating criteria for hypertension specifically contemplates the use of medication to ameliorate symptoms and that a higher rating may not be assigned based solely on the fact that the Veteran uses medication to treat his symptoms. Cf. Jones v. Shinseki, 26 Vet. App. 56, 63 (2012), ("[a]bsent a clear statement [in the diagnostic code] setting out whether or how the Board should address the effects of medication...the Board may not deny entitlement to a higher disability rating on the basis of relief provided by medication."). Indeed, in McCarroll v. McDonald, 28 Vet. App. 267 (2016), the Court specifically held that the Board did not err in failing to discount the ameliorative effects of blood pressure medication as the plain language of DC 7101 contemplates the effects of medications. Further, despite the Veteran's use of medications, as discussed above, there is simply no evidence of record to support a finding that his diastolic pressure has historically been predominantly 100 or more to warrant a 10 percent rating.

There is also no indication in the medical evidence of record that the Veteran's hypertension warranted other than the currently-assigned noncompensable disability rating throughout the appeal period. As such, assignment of staged ratings is not warranted. See Fenderson, supra.

The Board has considered the applicability of the benefit of the doubt doctrine. However, as the preponderance of the evidence is against the Veteran's claim of entitlement to an increased rating for hypertension, that doctrine is not applicable. See 38 U.S.C. § 5107 (b) (2012); 38 C.F.R. § 3.102 (2016).

TDIU

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity. 38 U.S.C. § 1155. Total disability is considered to exist when there is any impairment that is sufficient to render it impossible for the average person to follow a substantially gainful occupation. Total disability may or may not be permanent. 38 C.F.R. § 3.340 (a)(1). Total ratings are authorized for any disability or combination of disabilities for which the Rating Schedule prescribes a 100 percent rating. 38 C.F.R. § 3.340 (a)(2).

TDIU may be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities. The service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue will be addressed in both instances. 38 C.F.R. § 4.16 (a), (b).

If there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more. 38 C.F.R. § 4.16 (a). For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war. 38 C.F.R. § 4.16 (a).

If a veteran's disabilities do not meet the objective combined rating percentage criteria of 38 C.F.R. § 4.16 (a), it then becomes necessary to consider whether the criteria for referral for extraschedular consideration are met under § 4.16(b) criteria. It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled. Submission to the Director, Compensation Service, for extraschedular consideration is warranted in all cases of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in § 4.16(a). 38 C.F.R. § 4.16 (b).

In Faust v. West, 13 Vet. App. 342 (2000), the Court defined "substantially gainful employment" as an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that a veteran actually works and without regard to a veteran's earned annual income. In Hatlestad v. Derwinski, 5 Vet. App. 524, 529 (1993), the Court held that the central inquiry in determining whether a Veteran is entitled to a TDIU is whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability. 

The determination as to whether a total disability is appropriate should not be based solely upon demonstrated difficulty in obtaining employment in one particular field, which could also potentially be due to external bases such as economic factors, but rather to all reasonably available sources of employment under the circumstances. See Ferraro v. Derwinski, 1 Vet. App. 326, 331-332 (1991). In evaluating a veteran's employability, consideration may be given to the level of education, special training, and previous work experience in arriving at a conclusion, but not to age or impairment caused by non-service-connected disabilities. 38 C.F.R. §§ 3.341, 4.16, 4.19.

The term "unemployability," as used in VA regulations governing total disability ratings, is synonymous with an inability to secure and follow a substantially gainful occupation. See VAOPGCPREC 75-91. The issue is whether a veteran's service-connected disability or disabilities preclude him or her from engaging in substantially gainful employment (i.e., work which is more than marginal, that permits the individual to earn a "living wage"). See Moore v. Derwinski, 1 Vet. App. 356 (1991). In a claim for TDIU, the Board may not reject the claim without producing evidence, as distinguished from mere conjecture, that a veteran's service-connected disability or disabilities do not prevent him or her from performing work that would produce sufficient income to be other than marginal. Friscia v. Brown, 7 Vet. App. 294 (1995), citing Beaty v. Brown, 6 Vet. App. 532, 537 (1994).

Marginal employment is not considered substantially gainful employment and generally is deemed to exist when a veteran's earned income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person. Marginal employment may also be held to exist in certain cases when earned annual income exceeds the poverty threshold on a facts-found basis. Consideration shall be given in all claims to the nature of the employment and the reason for termination. 38 C.F.R. § 4.16 (a). Marginal employment, odd-job employment, and employment at half the usual remuneration is not incompatible with a determination of unemployability if the restriction to securing or retaining better employment is due to disability. 38 C.F.R. § 4.17 (a).

The ultimate issue of whether a TDIU should be awarded is not a medical issue, but rather is a determination for the adjudicator. See Moore v. Nicholson, 21 Vet. App. 211, 218 (2007) (ultimate question of whether a veteran is capable of substantially gainful employment is not a medical one; that determination is for the adjudicator), rev'd on other grounds sub nom, Moore v. Shinseki, 555 F.3d 1369 (Fed. Cir. 2009). Although VA must give full consideration, per 38 C.F.R. § 4.15, to "the effect of combinations of disability," VA regulations place responsibility for the ultimate TDIU determination on VA, not a medical examiner's opinion. Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013); 38 C.F.R. § 4.16 (a); see also Smith v. Shinseki, 647 F.3d 1380, 1385-86 (Fed. Cir. 2011) (VA is not required to obtain an industrial survey from a vocational expert before making a TDIU determination but may choose to do so in an appropriate case). While medical and lay opinions regarding the extent of functional impairment are evidence to be considered, the ultimate factual determination lies with the adjudicator. As an adjudicator may not substitute his or her own opinion for medical judgment, Colvin v. Derwinski, 1 Vet. App. 171 (1991), a medical opinion cannot subvert the responsibility of the fact finder. Moore, supra. 

The Veteran essentially contends that he is unable to maintain a substantially gainful occupation due to symptoms and impairment caused by his service-connected disabilities. The Veteran's VA Form 21-8940, Application for Increased Compensation Based on Unemployability, lists coronary artery disease, depression and hypertension as the primary reasons for his unemployability. 

During the August 2017 hearing, the Veteran stated he last worked full time in 2005, and that he stopped working due to his heart condition. Furthermore, he testified that his service-connected disabilities have affected him terribly, and that he was not the same person he used to be. The Veteran also stated he noticed not being able to perform, being forgetful, being depressed, feeling heart palpitations, and getting dizzy. The Veteran's son testified that he does not believe his father to have the flexibility or adaptability to work, and that "he can hardly climb a flight of stairs, let alone handle the rigors of employment." The Veteran's wife also testified that she used to be employed prior to her husband's surgery, but quit her employment in order to take care of him. 

The Board has reviewed the Veteran's medical record, including his records furnished by the Social Security Administration. There is no indication that the Veteran held any type of employment since his surgery in March 2008. Specifically, the Board finds probative an August 2008 social work progress note where it is reported that the Veteran and his spouse are both unemployed, and the Veteran receives social security benefits as his sole income. A May 2008 social work note of record also reflects that the Veteran requested meal assistance.

 A Social Security Administration disability determination finding dated in April 2009 is of record. The Veteran was determined to be disabled, and the primary causes of his disability were noted as coronary artery bypass graft and right knee pain, and the secondary cause was noted as an organic mental disorder. 

The Veteran is service connected for coronary artery disease, and has herein been assigned a disability rating of 60 percent; depression and anxiety disorders, with a disability rating of 30 percent prior to October 23, 2015, and 50 percent thereafter; and right leg paresthesia, rated as 10 percent disabling. The Veteran is also service connected at a noncompensable rating for previous left rib fractures with residual pain, allergic rhinitis and chronic sinusitis, hypertension, and onychomycosis. The Veteran's combined disability rating is 80 percent. Accordingly, the combined schedular disability rating percentage due to all service-connected disabilities meets the threshold schedular requirements of 38 C.F.R. § 4.16 (a).

In September 2014, the Board remanded the Veteran's claim for further development, to include an examination regarding the functional impairment of the Veteran's service connected disabilities. Multiple examinations were afforded in October 2015, and an assessment of each of the Veteran's individual service-connected disabilities was conducted separately. The Board has reviewed the VA examinations of record and notes that while the Veteran's hypertension and coronary artery disease were noted not to affect his ability to work, whether physical or sedentary, his mental disorder evaluation indicated that he has a depressed mood, anxiety and difficulty adapting to stressful circumstances, including work or a worklike setting.  The examiner noted that the Veteran's ability to sustain concentration to task persistence and pace is considered moderately impaired. 

After reviewing all the evidence of record, the Board finds that the evidence is at least in equipoise on the question of whether the service-connected disabilities have prevented the Veteran from maintaining substantially gainful employment. The evidence shows that it is the totality of the Veteran's disabilities that render him totally unemployable for purposes of individual unemployability benefits. See 38 C.F.R. § 4.14 (a) (TDIU is to be based on all service-connected disabilities). 

It is the Board's finding that the Veteran's dyspnea, fatigue and dizziness at a level of 3 to 5 METs, his impaired concentration, and his anxiety combine to render him unable to maintain substantially gainful employment. The Board finds it particularly probative that the Veteran has not worked since his heart surgery in 2008, and that his wife left her job in order to take care of him. The Board finds the lay statements of record to be credible, and specifically, the testimony during the August 2017 hearing to be both credible and probative.

In consideration of the foregoing, and resolving reasonable doubt in favor of the Veteran, the Board finds that the combined effect of the Veteran's service connected disabilities is of sufficient severity to have rendered the Veteran unable to follow substantially gainful employment. 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16.


ORDER

Entitlement to an initial evaluation of 60 percent for coronary artery disease with stent placement in diagonal and status-post coronary artery bypass graft prior to August 5, 2011, is granted.

Entitlement to an evaluation in excess of 60 percent for coronary artery disease with stent placement in diagonal and status-post coronary artery bypass graft from August 5, 2011, is denied.

Entitlement to an initial compensable evaluation for hypertension is denied.

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) is granted. 



____________________________________________
CAROLINE B. FLEMING
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


